852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John P. TURNER, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3126.
United States Court of Appeals, Federal Circuit.
June 16, 1988.

Before PAULINE NEWMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (Board), dismissing Mr. Turner's appeal for lack of jurisdiction, is affirmed on the basis of the initial decision of the administrative judge of the Board in Docket No. PH34438710636.  This decision became final on January 19, 1988, when the Board by order denied Mr. Turner's petition for review.


2
We had granted Mr. Turner an extension of time to reply to respondent's clarification and correction of question No. 4 of Respondent's Informal Brief.  Although Mr. Turner states that he did not receive this paper from Respondent, the record shows that the Motion To Correct and Clarify itself states the intended correction and clarification.  The Board's determination that Mr. Turner was a "casual" employee is supported by the record.


3
We have considered all of the papers filed by Mr. Turner, and conclude that sufficient basis for reversal has not been shown.  5 U.S.C. Sec. 7703(c) (1982);  see Hayes v. Department of the Navy, 727 F.2d 1535 (Fed.Cir.1984).